Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-12-2005

Santiago v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2546




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Santiago v. Comm Social Security" (2005). 2005 Decisions. Paper 1376.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1376


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   Case No: 04-2546

                             ANNA M. SANTIAGO, o/b/o
                               GUIDO SANTIAGO

                                           Appellant

                                              v.


                     COMMISSIONER OF SOCIAL SECURITY




                    On Appeal from the United States District Court
                              for the District of New Jersey
                            District Court No.: 02-CV-05126
                   District Judge: The Honorable William G. Bassler


                          Submitted Pursuant to LAR 34.1(a)
                                   March 29, 2005

                Before: ALITO, SMITH and ROSENN, Circuit Judges

                                (Filed: April 12, 2005)




                              OPINION OF THE COURT


SMITH, Circuit Judge.

      Anna M. Santiago, on behalf of her son Guido Santiago, appeals from the decision

of the Commissioner of Social Security denying Guido’s application for child
Supplemental Security Income benefits under Title XVI of the Social Security Act.1 Our

review is limited to determining “whether there is substantial evidence to support the

Commissioner’s decision.” Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999).

Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (internal quotation marks and citation omitted).

       Regulation § 416.924 sets out the three-step sequential analysis for determining

child disability claims. 20 C.F.R. § 416.924. Under this analysis, a child is disabled if:

(1) he is neither working nor engaged in substantial gainful activity; (2) he has a

medically determinable impairment that is severe; and (3) the medically determinable

severe impairment meets, medically equals, or functionally equals a listing in Appendix 1

of the regulations. 20 C.F.R. § 416.924 (referring to § 416.925 (incorporating 20 C.F.R.

Part 404, subpart P, Appendix 1)). An impairment functionally equals a listed impairment

in Appendix 1 if the child has “‘marked’ limitations in two domains of functioning or an

‘extreme’ limitation in one domain.” 20 C.F.R. § 416.926a(a). Six domains are to be

considered: acquiring and using information; attending and completing tasks; interacting

and relating with others; moving about and manipulating objects; caring for yourself; and,

health and physical well-being. 20 C.F.R. § 416.926a(b)(1).




  1
   The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We exercise
appellate jurisdiction under 28 U.S.C. § 1291.

                                              2
       Here, the ALJ found that Guido was not working, and that Guido had asthma and

borderline intellectual functioning that were severe impairments. As these impairments

neither met nor equaled the criteria of any listed impairment, the ALJ concluded that

Guido was not disabled. The ALJ pointed out that Guido’s asthma was controlled with

medication, that he was able to participate in gym classes and that he had not required

hospitalization for any exacerbations of his asthma. Further, the ALJ determined that

Guido’s borderline intellectual functioning was not disabling, because his functional

limitations were neither “extreme” in one domain nor “marked” in two.

       Mrs. Santiago asserts that the ALJ erred at step three in the analysis by finding that

Guido did not meet or equal the criteria of a listing. In her view, the ALJ erred because

he completely failed to explain why her son’s impairments did not medically equal a

listing and that he made no findings with regard to whether Guido’s impairments

functionally equaled a listing. Mrs. Santiago contends that the ALJ’s analysis is contrary

to our instruction in Burnett v. Commissioner, 220 F.3d 112, 119 (3d Cir. 2000), that

ALJs must fully explain what listings are considered and why an impairment does not

equal the criteria of a listed impairment.

       In Burnett, we were troubled by the fact that the ALJ summarily concluded that the

plaintiff’s severe impairment did not satisfy or equal any of the impairments listed in

Appendix 1 of the regulations. Id. We noted that the ALJ had failed to identify the

relevant listing, to discuss the evidence or explain his conclusion. Relying on our



                                              3
precedent in Cotter v. Harris, 642 F.2d 700, 704-05 (3d Cir. 1981), which required ALJs

to set forth the reasons for their decisions, we concluded that the ALJ’s conclusory

statement precluded meaningful judicial review, and we remanded for further

proceedings.

       Here, as the District Court noted, the ALJ did not summarily conclude that Guido’s

impairments did not medically equal a listed impairment. Rather, the ALJ considered the

medical evidence and relied upon the opinions of state physicians and psychologists that

Guido’s asthma and borderline intellectual functioning did not satisfy or equal a listed

impairment. As the District Court observed, “[a]pproximately four and a half pages of

the ALJ’s decision are devoted to analyzing Guido’s limitations with respect to the six

domains of functioning, based on medical evidence and school reports in the record.”

That analysis allows for meaningful review, and we conclude that there is substantial

evidence to support the ALJ’s determination that Guido’s medical status did not

medically equal the criteria of a listed impairment.

       Nor do we find any error regarding the ALJ’s determination that Guido’s condition

was not functionally equivalent to a listed impairment. The ALJ carefully considered

Guido’s functional limitations in each of the six domains, and there is substantial

evidence to support his conclusion that Guido’s limitations were not as severe as those set

forth in the listings.

       We will affirm the judgment of the District Court, upholding the Commissioner’s



                                             4
denial of SSI benefits to Guido Santiago.




                                            5